UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY DONNELL WILLIAMS, a/k/a “L”,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:04-cr-00045-RLV-DCK-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Donnell Williams, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry   Donnell   Williams     appeals    the    district    court’s

orders denying his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006) and his motion for reconsideration.

We   have   reviewed   the     record   and   find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Williams, No. 5:04-cr-00045-RLV-DCK-1

(W.D.N.C. June 26 & Aug. 20, 2012).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2